UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4728


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEREMY MARTINEZ-PEREZ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-01074-TLW-1)


Submitted:   March 22, 2011                 Decided:   April 8, 2011


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeremy Martinez-Perez was charged by a federal grand

jury with conspiracy to possess with intent to distribute and to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 846 (2006).              Martinez-Perez pleaded guilty, and the

district court sentenced him to 120 months’ imprisonment, the

mandatory      statutory        minimum.          Martinez-Perez        noted   a     timely

appeal.    Finding no reversible error, we affirm.

               On appeal, Martinez-Perez argues that the facts on the

record    do    not    support     the     district          court’s    conclusion       that

Martinez-Perez was a leader, supervisor, or manager within the

meaning of U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.1(c)

(2009).     He asserts that, because the district court erroneously

applied the leadership enhancement, it also improperly failed to

sentence him in accordance with the safety valve provisions of

USSG § 5C1.2 and 18 U.S.C. § 3553(f) (2006).

               The district court’s determination that a sentencing

enhancement is warranted is a factual determination reviewed for

clear error.          United States v. Kellam, 568 F.3d 125, 147-48

(4th Cir.),      cert.     denied,     130        S.   Ct.    657    (2009).        We   will

reverse    only       if   we    are   left       with   the        “definite   and      firm

conviction that a mistake has been committed.”                         United States v.

Harvey, 532 F.3d 326, 337 (4th Cir. 2008) (internal quotation

marks omitted).

                                              2
            A defendant qualifies for a two-level enhancement if

he was an “organizer, leader, manager, or supervisor” in any

criminal activity that did not involve five or more participants

and   was   not   otherwise    extensive.        USSG   § 3B1.1(c).        Factors

distinguishing     a     leadership   or   organization    role     from    lesser

roles include:

      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,
      the nature and scope of the illegal activity, and the
      degree of control and authority exercised over others.

USSG § 3B1.1, cmt. n.4; United States v. Cameron, 573 F.3d 179,

184 (4th Cir. 2009).        The leadership enhancement “is appropriate

where the evidence demonstrates that the defendant controlled

the   activities    of    other   participants     or   exercised      management

responsibility.”         United   States    v.   Slade,   631   F.3d    185,   190

(4th Cir. 2011) (internal quotation marks omitted).                    The facts

establishing the enhancement must be by a preponderance of the

evidence.    Harvey, 532 F.3d at 337.

            We find that the district court did not clearly err in

concluding that the Government met this burden.                 Martinez-Perez

obtained cocaine in Texas for sale in South Carolina.                      He used

multiple individuals and bank accounts to transfer the proceeds

back to Texas.      The district court permissibly concluded that in

doing so, Martinez-Perez did more than simply sell cocaine to

                                       3
local   suppliers          —    he    actively        managed    the      movement     of     the

proceeds      of    those       sales    from    South       Carolina      back   to    Texas.

Moreover, because              the    district       court   did    not    clearly      err    in

applying      the    leadership         enhancement,         Martinez-Perez       does        not

meet    the    requirements             for     the     safety      valve.        See       USSG

§ 5C1.2(a)(4).

              Accordingly, we affirm the district court’s judgment.

We   dispense       with       oral    argument       because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                     AFFIRMED




                                                 4